DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7-8, and 19-20 are drawn to a system for forming a food product from a food mass, classified in A22C7/0069.
II. Claims 10 and 14-18 are drawn to a method to form a food mass into a formed product, classified in A23P30/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process, as claimed in claim 10, can be practiced by another and materially different apparatus, other than the apparatus, as claimed in claim 1. For instance, a forming apparatus that the geometrical shape of the cross section of the exit channel does not necessary correspond with a geometrical shape of each of the cavities.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(C) The inventions require a different field of search (for example, searching different classes/subclasses);
(d) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Palinski on 03/12/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-5, 7-8, and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fay (US 4,957,425).

[AltContent: textbox (An insert (114))]
[AltContent: arrow][AltContent: textbox (A seal plate (113))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Exit channel (112))][AltContent: arrow][AltContent: textbox (A feed channel (110))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavities (14))]
    PNG
    media_image1.png
    490
    624
    media_image1.png
    Greyscale

	Further, Fay (US ‘425) discloses to prevent food of the pressure chamber 112 from escaping between the feed rolls and the die roll, there is a cutoff knife 113 located at the downstream edge of the pressure chamber 112. This cutoff knife 113 acts as a seal between the downstream one of the feed rolls 106 and the die roll 13 at the nip between those two rolls. This cutoff knife also functions to force product 110 within the pressure 
	Moreover, Fay (US ‘425) disclose the upper edge 115 of the backing knife 114 is generally arcuate in configuration for a fragment of its length and conforms in this area to the radius of the feed roll 105 against which the upper surface rides and forms a seal. Similarly, the lower surface of the backing knife is arcuate in configuration along a portion of its length and is of the same radius as the die roll 13 so that it effectively functions as a seal between the die roll and the backing knife. The leading edge 116 of the backing knife slopes downwardly and forms a ramp to force product downwardly into the die cavities 12 of the die roll 11 as those cavities pass the open portion of the pressure chamber 107, which open portion contains food product. (See column 8, lines 32-45)
	Therefore, as to claim 1, Fay (US ‘425) teaches a mold member with a multitude of cavities (14) arranged in multiple rows in which the food mass is formed into the food product, each of the cavities (14) comprise an opening with a geometrical shape; and a feed channel (110) that feeds the food mass into the cavities (14), wherein the feed channel (110) has an exit channel (112) for each of the cavities (14) in one of the rows, the exit channel (112) having a cross section with a geometrical shape that corresponds with a geometrical shape of each of the cavities (14).
	As to claim 2, Fay (US ‘425) discloses the exit channel (112) is provided in an insert (114).
3, Fay (US ‘425) teaches the insert (114) is exchangeable.
	As to claim 4, Fay (US ‘425) discloses a surface of the insert (114) is curved.
	As to claim 5, Fay (US ‘425) teaches the system comprises a seal plate (113) that comprises one individual exit per cavity in one of the rows.
	As to claim 7, Fay (US ‘425) discloses the exit channels (112) is part of a seal plate (113).
	As to claim 8, Fay (US ‘425) teaches the geometrical shape of the cross section of the exit channel (112) is at least similar to the geometrical shape of the food product.
	As to claim 19, Fay (US ‘425) discloses the cross section of the exit channel (112) is smaller than a cross-section of the opening of the geometrical shape.
	As to claim 20, Fay (US ‘425) teaches the geometrical shape of the opening and the geometrical shape of the exit channel (112) are both a circle.

Claims 1-5, 7-8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindee et al. (US 2012/0058213)
	Lindee et al. (US ‘213) disclose a rotary molding apparatus comprising the fill plate 760a comprises a vacuum region 765a connected to a vacuum channel 766a. The vacuum region 765a is situated upstream of the feeder inlet passage 720a. In operation, the rotating mold rotates in a direction such that the mold cavities first come in contact with the vacuum region 765a, and then the feeder inlet passage 720a wherein the mold cavities 910 are filled with food product. In this embodiment, the vacuum region 765a and the feeder inlet passage 720a are not spaced such that a portion of the mold cavity can be simultaneously in communication with both the vacuum region 765a and the feeder inlet passage 720a. As the mold cavity 910 rotates past the vacuum region 765a, air trapped in the cavity that would otherwise take up space in the mold cavity and prevent the mold cavity from filling evenly, is removed. (See paragraph [0190])
[AltContent: textbox (An insert)][AltContent: textbox (The seal plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Exit channel (720a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A feed channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavities (910))]
    PNG
    media_image2.png
    432
    542
    media_image2.png
    Greyscale


	Therefore, as to claim 1, Lindee et al. (US ‘213) teaches a mold member with a multitude of cavities (910) arranged in multiple rows in which the food mass is formed into the food product, each of the cavities (910) comprise an opening with a geometrical shape; and a feed channel that feeds the food mass into the cavities (910), wherein the feed channel has an exit channel (720a) for each of the cavities (910) in one of the rows, the exit channel (720a) having a cross section with a geometrical shape that corresponds with a geometrical shape of each of the cavities (910).
	As to claim 2, Lindee et al. (US ‘213) discloses the exit channel (720a) is provided in an insert.
	As to claim 3, Lindee et al. (US ‘213) teaches the insert is exchangeable.
	As to claim 4, Lindee et al. (US ‘213) discloses a surface of the insert is curved.
	As to claim 5, Lindee et al. (US ‘213) teaches the system comprises a seal plate that comprises one individual exit per cavity in one of the rows.
	As to claim 7, Lindee et al. (US ‘213) discloses the exit channels (720a) is part of a seal plate.
8, Lindee et al. (US ‘213) teaches the geometrical shape of the cross section of the exit channel (720a) is at least similar to the geometrical shape of the food product.
	As to claim 19, Lindee et al. (US ‘213) discloses the cross section of the exit channel (720a) is smaller than a cross-section of the opening of the geometrical shape.
	As to claim 20, Lindee et al. (US ‘213) teaches the geometrical shape of the opening and the geometrical shape of the exit channel (720a) are both a circle.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Eerden et al. (US 9,044,029) and (US 7,976,303) disclose a mass-distributing device for supplying a mass of foodstuff starting materials suitable for consumption to one or more mould cavities of a cylindrical moulding member for moulding three-dimensional products from said mass, wherein further reference disclose the structural limitations of claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	03/13/2021